Case 1:21-cv-21417-FAM Document 11 Entered on FLSD Docket 06/15/2021 Page 1 of 3



                           UNITED STATES DISTRICT COURT FOR THE
                               SOUTHERN DISTRICT OF FLORIDA
                                       Miami Division

                                 Case Number: 21-21417-CIV-MORENO

    VENUS CONCEPT USA INC.,

                   Plaintiff,
    vs.

    ATLANTA HEALTH MEDSPA LLC,
    PHILLIP WOFFORD, and MARK SENTELi,,

                   Defendants.
   - - - - - - - - - - - - - - - - - -I
                                ORDER OF REFERRAL TO MEDIATION

          Trial having been set in this matter for November 22, 2021, pursuant to Federal Rule of

   Civil Procedure 16 and Local Rule 16.2, it is

          ADJUDGED as follows:

      (1) Mediation - All parties must participate in mediation. The parties shall complete

   mediation no later than September 23, 2021.

      (2) Selection of Mediator - One of Plaintiffs counsel, or any other attorney agreed upon by

   all counsel of record and any unrepresented parties, shall be "lead counsel" and responsible for

   scheduling the mediation conference. The parties are encouraged to avail themselves of the

   services of any mediator on the List of Certified Mediators, maintained in the office of the Clerk

   of this Court, but may select any other mediator. The parties shall agree upon a mediator no later

   than June 29, 2021. If there is no agreement, lead counsel shall promptly notify the Clerk in

   writing and the Clerk shall designate a mediator from the List of Certified Mediators, which

   designation shall be made on a blind rotation basis.
Case 1:21-cv-21417-FAM Document 11 Entered on FLSD Docket 06/15/2021 Page 2 of 3



       (3) Order Scheduling Mediation-A place, date, and time for mediation convenient to-the

   mediator, counsel of record, and unrepresented parties shall be established. Lead counsel shall

   complete the form order attached and submit it to the Court. After the Court enters the

   completed form order, the mediator may, with consent of the parties, reschedule mediation at the

   mediator's discretion without further order of the Court.

      (4) Attendance - The appearance of counsel and each party or representatives of each party

   with full authority to enter into a full and complete compromise and settlement is mandatory. If

   an insurer is involved, an adjuster with authority up to the policy limits or the most recent

   demand, whichever is lower, shall attend.

      (5) Confidentiality- All discussions, representations and statements made at the mediation

   conference shall be confidential and privileged.

      (6) Mediator Summary - At least ten days prior to the mediation date, all parties shall

   present to the mediator a brief written summary of the case identifying issues to be resolved.

   Copies of these summaries shall be served on all other parties.

      (7) Non-Compliance-The Court may impose sanctions against parties and/or counsel who

   do not comply with the attendance or settlement-authority requirements or who otherwise violate

   the terms of this order. The mediator shall report non-attendance and may recommend

   impositions of sanctions by the Court for non-attendance.

      (8) Mediator Compensation -The mediator shall be compensated in accordance with the

   standing order of the Court entered pursuant to Local Rule 16.2.B.6, or on such basis as may be

   agreed to in writing by the parties and mediator selected by the parties. The parties shall share

   equally the cost of mediation unless otherwise ordered by the Court. All payments shall be

   remitted to the mediator within 30 days of the date of the bill. Notice to the mediator of



                                                      2
Case 1:21-cv-21417-FAM Document 11 Entered on FLSD Docket 06/15/2021 Page 3 of 3



   cancellation or settlement prior to the scheduled mediation must be given at least two full

   business days in advance. Failure to do so will result in imposition of a fee for one hour.

      (9) Settlement - If a full or partial settlement is reached in this case, counsel shall promptly

   notify the Court of the settlement in accordance with Local Rule 16.2.F, by the filing of a notice

   of settlement signed by counsel of record within ten days of the mediation conference.

   Thereafter the parties shall submit an appropriate pleading concluding the case.

     (10) Mediation Report - Within five days following the mediation conference, the mediator

   shall file a Mediation Report indicating whether all required parties were present. The report

   shall also indicate whether the case settled (in full or in part), was continued with the consent of

   the parties, or whether the mediator declared an impasse.

     (11) Sanctions - If mediation is not conducted, the case may be stricken from the trial

   calendar, and other sanctions including dismissal or default may be imposed.



          DONE AND ORDERED in Chambers at Miami, Florida, this ~ e 2021.




                                                 UNI

   Copies furnished to:

   Counsel of Record




                                                     3
